Citation Nr: 9928573	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma with chronic sinusitis from December 1, 
1973, to June 26, 1994.

2.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma with chronic sinusitis after June 27, 1994.

3.  Entitlement to an evaluation in excess of 50 percent for 
sleep apnea.

4.  Entitlement to an effective date prior to December 10, 
1995, for a grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability.

(The issue of entitlement to waiver of recovery of vocational 
rehabilitation program overpayment is the subject of a 
separate Board of Veterans' Appeals decision under the same 
docket number.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 1998 the Board, inter alia, remanded the issues of 
entitlement to an evaluation in excess of 10 percent for 
bronchial asthma with chronic sinusitis from December 1, 
1973, to June 26, 1994, an evaluation in excess of 60 percent 
for bronchial asthma with chronic sinusitis after June 27, 
1994, and an effective date prior to December 10, 1995, for a 
grant of a total disability rating for compensation purposes 
on the basis of individual unemployability.

A June 1998 rating decision granted entitlement to service 
connection for sleep apnea and assigned a 50 percent 
disability rating.  Subsequently, the veteran perfected an 
appeal as to the issue of entitlement to an evaluation in 
excess of 50 percent.

In July 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that in July 1998 the veteran asserted, in 
essence, that his appeal as to entitlement to reimbursement 
or payment for unauthorized private medical expenses should 
be considered timely perfected.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has also held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Review of the record reflects that pertinent development 
requested in the June 1998 Board remand has not been 
completed.  Specifically, the Board notes the RO was 
requested to determine whether separate ratings were 
warranted for bronchial asthma and chronic sinusitis and to 
consider the issues on appeal in light of the holding in 
Karnas.  Therefore, the Board finds the issues as to 
entitlement to higher ratings for bronchial asthma and 
chronic sinusitis must be remanded to the RO for additional 
development.

The Board notes that subsequent to the June 1998 Board remand 
the Court held that revised regulations did not allow for 
retroactive application prior to their effective date unless 
otherwise stated.  See Rhodan v. West, 12 Vet. App. 55 
(1998).

The Board also notes that the veteran's claim for an 
effective date prior to December 10, 1995, for a grant of a 
total disability rating for compensation purposes on the 
basis of individual unemployability is inextricably 
intertwined with the issues of entitlement to higher 
disability evaluations.  See 38 C.F.R. § 3.400(o)(2) (1998); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  
Therefore, appellate review of that issue is deferred pending 
additional development.


As to the issue of entitlement to a rating in excess of 50 
percent for sleep apnea, the Board notes the veteran claims 
his sleep apnea has recently increased in severity and that 
he submitted VA medical records indicating a sleep study had 
been scheduled.  If available, the results of that study 
should be obtained and associated with the veteran's claims 
file.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a);  
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991);  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should obtain all of the VA 
medical records associated with the 
veteran's treatment for sleep apnea. 

3.  The RO should arrange for a VA 
examination by an appropriate specialist 
for the purpose of ascertaining the 
nature and extent of severity of the 
veteran's service-connected sleep apnea.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examination should include any tests 
or studies deemed necessary for an 
accurate assessment.  

The examiner is requested to discuss 
whether the veteran's sleep apnea has 
resulted in chronic respiratory failure 
with carbon dioxide retention or cor 
pulmonale, or if the disorder requires 
tracheostomy.  A complete rationale for 
the opinions given should be provided.

4.  The RO must determine, supported by 
adequate reasons and bases, whether 
entitlement to separate ratings for 
bronchial asthma and chronic sinusitis is 
warranted.  See Esteban v. Brown, 6 Vet. 
App. 258 (1994).

5.  Thereafter, the RO should address the 
affects of Karnas, Rhodan, and Fenderson 
in relationship to all applicable 
versions of the Schedule for Rating 
Disabilities (Ratings Schedule), 38 
C.F.R. Part 4, Diagnostic Code 6602, in 
rating the veteran's service-connected 
bronchial asthma with or without chronic 
sinusitis (depending on the determination 
of whether separate ratings are 
warranted) during the relevant time 
period (i.e. from December 1, 1973).




If it is determined that a separate 
evaluation is warranted for chronic 
sinusitis, the RO should address the 
affects of Karnas, Rhodan, and Fenderson 
in relationship to all applicable 
versions of Diagnostic Code 6410-6514 
(whichever sinusitis code may be 
applicable) in rating the veteran's 
chronic sinusitis during the relevant 
time period (i.e. from December 1, 1973).

The RO should seek guidance in this 
regard from the office of the VA Regional 
Counsel, if necessary.

6.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal as 
reported on the title page. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may adversely affect his claims.  38 C.F.R. 
§ 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


